Name: 81/513/EEC: Commission Decision of 24 June 1981 approving a programme relating to the processing and marketing of poultry and eggs in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981D051381/513/EEC: Commission Decision of 24 June 1981 approving a programme relating to the processing and marketing of poultry and eggs in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 194 , 17/07/1981 P. 0053 - 0053****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1981 APPROVING A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF POULTRY AND EGGS IN FRANCE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/513/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 23 OCTOBER 1980 THE FRENCH GOVERNMENT FORWARDED THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF POULTRY AND EGGS AND ON 22 APRIL AND 15 MAY 1981 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO INVESTMENTS CONCERNING : - THE RESTRUCTURING AND MODERNIZATION OF FACILITIES FOR SLAUGHTERING , CUTTING , BONING AS WELL AS FOR FURTHER PROCESSING STAGES FOR ALL KINDS OF POULTRY , - THE CREATION OF NEW CAPACITY FOR THE EXPORT OF CHICKENS TO NON-MEMBER COUNTRIES , - THE CREATION AND MODERNIZATION OF EGG-PACKING STATIONS AND EGG PRODUCT PROCESSING FACTORIES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS , HOWEVER , THE PARTS OF THE PROGRAMME PROVIDING FOR AN INCREASE OF CAPACITY FOR CHICKEN EXPORTS TO NON-MEMBER COUNTRIES ARE NOT COMPATIBLE WITH COMMUNITY POLICY ON POULTRYMEAT AND CONSEQUENTLY CAN NOT BE APPROVED ; WHEREAS , MOREOVER , APPROVAL OF THE PROGRAMME DOES NOT AFFECT DECISIONS TO BE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 IN RESPECT OF COMMUNITY FINANCE FOR PROJECTS , PARTICULARLY IN VIEW OF ASSURING IF THE PROPOSED INNOVATION IN RESPECT OF EGG PRODUCTS CAN REALLY INCREASE OUTLETS ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , INDICATING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF POULTRY AND EGGS , COMMUNICATED BY THE FRENCH GOVERNMENT ON 23 OCTOBER 1980 AND SUPPLEMENTED ON 22 APRIL AND 15 MAY 1981 , PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED , WITH THE EXCEPTION OF THE PARTS CONCERNING AN INCREASE OF POULTRY SLAUGHTERING CAPACITY AND OF CAPACITY FOR CHICKEN EXPORTS TO NON-MEMBER COUNTRIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 24 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN